BENTON, J.,
concurring in part and dissenting in part.
The claimant did not prove that his industrial accident was the major contributing cause of the discogenic pain his physician testified would, in any event, permit him to do light work. The claimant was, *863moreover, repeatedly observed performing light work at the restaurant he and his wife own, where he sometimes spent as much as eight hours a day. I would reverse the award of permanent total disability benefits as well as the award of palliative care.